Citation Nr: 0208286	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for residuals of a corneal 
abrasion of the right eye.

(The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain with degenerative disc disease will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served as a member of the California Army 
National Guard from March 1976 to December 1986.  He 
performed active duty for training from June to October 1976 
and additionally to include during October 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in March 1996 by the Waco 
Regional Office (RO), which assigned a rating of 20 percent 
for service-connected lumbosacral strain with degenerative 
disc disease, and a February 1997 decision by the San Diego 
Regional Office, which denied service connection for 
residuals of a corneal abrasion to the right eye.  

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease  pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,009, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  The veteran's right eye myopic astigmatism and presbyopia 
constitute refractive error of the eye, and are not shown to 
be a result of in-service, superimposed injury or disease.  

2.  The veteran has no current disability of the right cornea 
or right eye visual field deficit.  


CONCLUSIONS OF LAW

1.  The veteran's presbyopia and myopic astigmatism of the 
right eye is not a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1131 (West 
Supp. 2001);  38 C.F.R. §§ 3.303, 4.9 (2001).

2.  Right eye disability was not incurred due to a corneal 
abrasion during the veteran's period of active duty for 
training in October 1983.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An October 1983 VA medical certificate shows that the veteran 
was seen after having been poked in the right eye with a 
finger during hand-to-hand combat training the day before.  
Later on the day of the injury the veteran noted his right 
eye was red and felt scratchy.  He was seen in a private 
emergency room the next morning and was told he had a corneal 
abrasion, and advised to seek medical follow-up.  On VA 
physical examination, vision of the right eye was noted to be 
"80/20."  The pupils were equal, round, and reactive to 
light and accommodation.  Extraocular movement was intact.  
The right eye had bright red sclera medially with 
subconjunctival hemorrhage.  There was a 1-2 mm abrasion 
medially near the center of the right cornea.  The diagnosis 
was right corneal abrasion.  He was given an eye patch and 
told to return to VA or a private hospital the next day.  

A January 1984 private prescription for eyeglasses includes 
diagnoses of myopia (i.e., nearsightedness) and astigmatism.  
The veteran has asserted that this was the first time he was 
diagnosed with astigmatism, and he attributed his astigmatism 
to the October 1983 right eye corneal abrasion.  

During a November 1996 VA examination of the eyes, the 
examining physician, noted the veteran's past ocular history 
to be significant for a right corneal abrasion, sustained 
reportedly while at Camp Pendleton in hand-to-hand combat 
training in 1983, and it was observed that the corneal 
abrasion seemed to have healed over with no visual problems, 
but he subsequently developed astigmatism which the veteran 
attributed to the injury.  

On visual examination, uncorrected right eye vision was 20/20 
near and 20/200 far.  Corrected vision was 20/20 near and 
20/30 +1 far.  Both corneas were found to be clear.  There 
were no scars on the right cornea.  Anterior chambers were 
deep and quiet, bilaterally.  The iris was clear, without 
rubeosis, bilaterally.  The examiner found explicitly that 
there was no evidence of visual field deficit.  The clinical 
impressions were mild nonproliferative diabetic retinopathy 
in both eyes; astigmatism; and history of corneal abrasion to 
right eye.  

Because the veteran has diabetes mellitus, VA medical 
providers examine his eyes on an annual basis.  Typical is a 
February 1999 VA comprehensive eye examination.  Maximum 
corrected acuity was 20/20 in the right eye.  The veteran was 
diagnosed as having myopic astigmatism and presbyopia.  He 
was noted to have diabetes type II, but no diabetic eye signs 
were found on that occasion.  The examiner noted a history of 
the veteran being poked in the right eye with a fingernail 
while in service.  Examination of the lens, vitreous, discs, 
vessels, macular areas, and periphery of the eyes were all 
clear or normal, bilaterally. 

The veteran again underwent an annual comprehensive 
examination of the eyes due to his diabetes mellitus in March 
2000.  He stated that glasses helped "100 %."  The 
impressions for the right eye were maximum acuity 20/2[0]+3; 
compound myopic astigmatism and presbyopia, stable 
(bilaterally); mild lenticular change (bilaterally); and 
diabetes mellitus type II x 11 years, no diabetic eye signs.  
The history of a fingernail in his right eye in 1982 [sic] 
was noted by the examiner.  Physical examination findings 
included that the right cornea was clear.  

II.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 1131.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval or air service.  38 U.S.C.A. § 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  By 
contrast, refractive error of the eye is not considered a 
disease or injury within the meaning of the law for VA 
disability compensation benefit purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2001).

In determining whether a claim of service connection is 
warranted, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.102 (2001).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In pursuing his claim for service connection for residuals of 
a corneal abrasion of the right eye, the veteran claims that 
he has astigmatism of the right eye as a result of an in-
service corneal abrasion.  This is a contention that his 
astigmatism is due to in-service injury, and is not mere 
refractive error of the eye.  There is no dispute that he 
experienced a corneal abrasion during reserve duty in October 
1983, requiring medical treatment.  

The veteran asserts that his in-service injury to the right 
cornea caused his current right eye astigmatism.  However, 
competent medical evidence to this effect is required to 
establish service connection.  The veteran, as a lay person, 
is not competent to provide medical opinions, and his 
assertions as to medical diagnosis or causation not generally 
susceptible to lay observation do not constitute competent 
evidence of service connection.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

During a November 1996 VA medical examination, the examiner 
found the right cornea to be clear, with no scars, and found 
the veteran to have no visual field deficit.  The diagnoses 
were astigmatism, a form of refractive error, and mild 
diabetic retinopathy.  Subsequent VA treatment examinations 
of the right eye show myopic astigmatism and presbyopia, but 
no visual field deficit or pathology of the right cornea.  

For purely definitional purposes, it is noted that myopic 
astigmatism is by definition refractive error of the eye, and 
presbyopia is defined as an impairment of vision due to 
advancing years or old age, not injury.  See Dorland's 
Illustrated Medical Dictionary 151, 1094, 1394 (28th ed. 
1994).  

The medical evidence of record is overwhelming that the 
veteran has mere refractive error of the eye, which is not 
shown to be attributable to any in-service acute right eye 
injury, defect of the right cornea or any underlying disease 
process.  (He has mild diabetic retinopathy of both eyes, but 
recent eye examinations have demonstrated no link between 
service and any eye disability of his right eye).  In other 
words, repeated examinations show that, for VA compensation 
purposes, he has no current right eye disability due to in-
service disease or injury.  In the absence of a showing that 
the veteran has visual impairment which is due to disease or 
injury of service origin, as opposed to refractive error of 
the eye or age-related impaired vision, service connection 
must be denied.  38 C.F.R. §§ 3.303(c), 4.9.  

The benefit of the doubt rule is not for application in 
adjudication of this issue because a strong preponderance of 
the evidence, showing the veteran has no current right eye 
disability, is against the claim.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).

III.  VCAA
 
The Board notes that there has recently been a significant 
change in the law with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

VCAA provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  In this case, the Board 
concludes the discussions in the rating decision, the 
Statement of the Case, and Supplemental Statements of the 
Case (the most recent having been issued in February 2002), 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  Additionally, a May 2001 letter 
explicitly discussed the VCAA notice and development 
requirement of the VCAA and notified the veteran of the type 
of evidence required to support his claim and how the tasks 
of development were to be allocated between the RO and the 
veteran.

VCAA also requires VA to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  The veteran has been 
provided a VA examination of the eyes, and the pertinent 
identified VA and private clinical records have been obtained 
and associated with the claims folder.  These clinical 
records include multiple comprehensive eye examinations.

The veteran was informed in a June 1997 statement of the case 
and August 1997 and February 2002 supplemental statements of 
the case that his claim was being denied because his myopic 
astigmatism and presbyopia were refractive errors and not 
disabilities under the law for purposes of service 
connection.  The veteran seeks service connection for 
refractive error of right eye, as a result of the acute in-
service corneal brasion, but the evidence clearly 
demonstrates no service-related superimposed injury or 
disease causing it; rather, his impaired vision is shown to 
be due to refractive error and advancing age.  The veteran 
has been notified on multiple occasions of the ground for 
denying his claim, and there is no competent medical evidence 
to the contrary.  

The Board finds that further development on the issue of 
entitlement to service connection for refractive error of the 
right eye (claimed as a residual of the corneal abrasion) 
would have no reasonable possibility of substantiating the 
claim.  The medical evidence is overwhelmingly clear that the 
veteran has only refractive error of the right eye, not 
caused by a defect of the cornea or visual field defect or 
any underlying disease process.  (He has been found to have 
mild diabetic retinopathy in both eyes, but recent annual eye 
examinations have revealed no sign of any right eye corneal 
abrasion residual.)  In other words, repeated examinations 
show that, for VA disability purposes, he has no current 
right eye disability of service origin.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  In the context of overwhelming medical 
evidence of no current disability, there is no reasonable 
possibility of substantiating the claim for service 
connection for right eye disability.  Further development 
would be a futile waste of administrative resources, and is 
not warranted.  

In light of the foregoing, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims.  38 U.S.C.A. §§ 5103, 5103A 5107(a) (West 1991 
& Supp. 2001).  No useful purpose would be served in 
remanding this matter for yet more development.  Such 
development would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim for service connection for residuals of a corneal 
abrasion of the right eye is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

